UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1114



SHAWN ALAN NOBREGA,

                                             Plaintiff - Appellant,

          versus


PITTSYLVANIA    COUNTY    SHERIFF’S     OFFICE;
PITTSYLVANIA COUNTY JAIL,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:05-cv-00124)


Submitted: March 23, 2006                    Decided: March 30, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shawn Alan Nobrega, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Shawn Alan Nobrega seeks to appeal the district court’s

order   dismissing   as    frivolous   his   42   U.S.C.   §   1983   (2000)

complaint.    We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).         This appeal period is “mandatory

and jurisdictional.”        Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s judgment was entered on the docket

on April 29, 2005.        The notice of appeal was filed on July 11,

2005.   Because Nobrega failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny

Nobrega’s motion to proceed in forma pauperis and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                  - 2 -